DETAILED ACTION
This office action is in response to claims filed 2 April 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, and 12 are objected to because of the following informalities (line numbers correspond to claim 2): In line 4, “SD network” should read “the SD network”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “virtualization management server configured to…”, and “operational health service configured to…” in claims 18, and 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, describing the virtualization management server a physical server having at least a processor ([0066]) and memory storing instructions that, when executed ([0067]), executes the operational health service to perform the steps described.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites a method. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
	i.	“A method of determining operational health of a virtualized computing system”,
	ii.	“monitoring, at a service executing in the virtualized computing system, a current configuration of a software-defined data center (SDDC) with respect to a desired state, the desired state including: a host cluster having hosts executing a virtualization layer thereon; a software- defined (SD) network deployed in the host cluster; shared storage accessible by the host cluster; a virtual infrastructure (VI) control plane managing the host cluster, the SD network, and the shared storage; and an orchestration control plane integrated with the virtualization layer and the VI control plane”,
	iii.	“determining a configuration status for the current configuration of the SDDC”
	iv.	“monitoring, at the service, operational status of an application management system executing on the SDDC having the current configuration”, and
	v.	“determining at least one measure of the operational health in response to the configuration status and the operational status.”
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example in limitation (i), but for the generic computer component of a “virtualized computer system”, the limitation recites determining operational health of a virtualized computing system. However, the broadest reasonable interpretation of determining operational health includes an operation that can be performed in the human mind, by evaluating observed conditions, and making a judgement of whether a system is healthy or not. For example, a person of ordinary skill in the art would be able to observe system information indicative of an SDDC configuration, and judge whether the SDDC configuration is healthy or not, either within their own mind or using pen and paper as steps of observation, evaluation, and judgement. Further, in limitations (ii), and (iv), but for the generic computer components of SDDC, host cluster, hosts, virtualization layer, SD network, shared storage, VI control plane, and orchestration control plane, the limitations describe monitoring either a configuration of various components of a SDDC, or an operational status of components of the SDDC. However, the broadest reasonable interpretation of monitoring the configuration and status of the components includes an operation that can be performed in the human mind, by observing conditions and statuses of an SDDC. For example, a person of ordinary skill in the art would be able to observe an SDDC configuration comprising statuses of components, and further observe operational status of components, as a step of observation. Further, in limitations (iii), and (v), the limitations describe determining configuration status and operational health based on the observed configuration and operational status. However, the broadest reasonable interpretation of determining configuration status and operational health in response to observed information includes operations that can performed in the human mind, by evaluating and judging the observed information. For example, a person of ordinary skill in the art would be able to evaluate observed configuration information and judge whether they have reached a desired state to determine a configuration status, and would further be able to evaluate observed operational status and judge whether it is indicative of a particular operational health status. Steps of observation, evaluation, and judgement have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
In step 2A, prong 2 of the 101 analysis, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
vi.	“virtualized computer system, SDDC, host cluster, hosts, virtualization layer, SD network, shared storage, VI control plane, and orchestration control plane.”
The additional elements in (vi) represent elements that generally link the use of the judicial exception, identified above as monitoring said additional elements and determining status and health, to a particular technological environment or field of use. Therefore, these limitations are not indicative of integration into a practical application (see MPEP 2106.05(h)). 
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in (vi) are merely elements that generally link the use of the judicial exception, identified above as monitoring said additional elements and determining status and health, to a particular technological environment or field of use. Therefore, these limitations are not indicative of an inventive concept (see MPEP 2106.05(h)). Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claims 2-10, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claims 2 and 3 introduce additional generic computer components to be monitored as a mental step of observation. Claim 4 describes the mental process of determining the configuration status. Claims 5, 6, 9, and 10 describe insignificant extra solution steps of mere data gathering. Claims 7 and 8 describes the mental process of determining operational health. Since none of the dependent claims resolve the deficiencies of claim 1, they are rejected for at least the same rationale

Regarding claims 11-17, they comprise limitations similar to those of claims 1, 2, and 4-8 respectively, and are therefore rejected for at least the same rationale.

Regarding claims 18-20, they comprise limitations similar to those of claims 1, 4, and 5 respectively, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. Pub. No.: US 2017/0257286 A1 (hereafter Kitajima), in view of “Software-defined data center” https://en.wikipedia.org/wiki/Software-defined_data_center. (available 24 Jan 2016) (hereafter Wikipedia_SDDC), in view of Alexander et al. Patent No.: US 11,188,376 B1 (hereafter Alexander).

Regarding claim 1, Kitajima teaches the invention substantially as claimed, including:
A method of determining operational health of a virtualized computing system, comprising: 
monitoring, at a service executing in the virtualized computing system, a current configuration of a [data center] ([0057] A cloud system 100 includes…a data center 120 forming a service providing system that includes a plurality of devices that provides a service. [0059] The device management unit 111 (i.e., monitoring “service”) measures the state of the respective devices (servers, storages, switches, etc.) included in the data center 120, and the state of the network between the devices, and manages the measured states as actual measurement values) with respect to a desired state ([0061] The management unit 113_1 monitors the data center 120 and automatically executes an operation management task according to policy information stored in a policy information storage unit 115, when various events such as a failure, a configuration change, etc., occurs. Accordingly, the service quality assurance (SLA: Service Level Agreement) is satisfied. The SLA is an example of quality information in which the quality defined by the administrator managing the data center 120 (the quality to be satisfied by a service provided by the data center 120) is described (i.e., the SLA establishes a state of the data center that is “desired” based on the status of the devices of the data center. See also, for example, Fig. 9 and corresponding paragraphs [0110]-[0114])), the desired state including: a host cluster having hosts executing a virtualization layer thereon; a [network] deployed in the host cluster; shared storage accessible by the host cluster…determining a configuration status for the current configuration of the [data center] ([0089] As illustrated in FIG. 4, the values expressing the status (status indicating the operation state) (i.e., “configuration status of devices of the data center) of the management target may be “running” or “stopped”, in the case where the management target is a server (i.e., servers are “hosts” that execute virtual machines (see below), and are therefore understood to execute a “virtualization layer”), a storage(i.e., storage within a data center is “shared storage”), a switch, a virtual machine, a network (i.e., since the network is between the devices, it is “deployed in the host cluster”), and an availability zone. “Running” expresses that the status of the management target is operating, and “stopped” expresses that the status of the management target is stopped); 
monitoring, at the service, operational status of an application management system executing on the [data center] having the current configuration ([0097] The VM operating in the server of the data center 120 and attribute information, etc., of a user using the data center 120 are managed by the configuration management unit 112 (i.e., “application management system”). [0059] Furthermore, the device management unit 111 measures the state of a virtual machine (VM) operating in a server (i.e., state of the virtual machines are indicative of the overall state of the configuration management unit) included in the data center…and manages the measured states as actual measurement values); and 
determining at least one measure of the operational health in response to the configuration status and the operational status ([0063] The advance verification unit 113_2 determines whether the data center 120 will operate normally and outputs the determination result (i.e., determining if the data center will operate normally represents an indication of the “operational health” of the data center), based on policy information stored in the policy information storage unit 115, at the timing when the data center 120 is about to start operating. The determination of whether the data center 120 will normally operate is performed by determining whether the state of the device, which has fallen into a state of not satisfying the SLA because an event has occurred, will transition to a state of satisfying the SLA, by applying a policy rule (by complying with the SLA) (i.e., operational health is determined based on the statuses of the measured devices and the statuses of the measured virtual machines)).  

While Kitajima discloses monitoring health of a data center, and further discloses a data center that forms a service providing system, Kitajima does not explicitly disclose that said data center is:
a software defined data center…including:…a software defined (SD) network; a virtual infrastructure (VI) control plane managing the host cluster, the SD network, and the shared storage;

However, in analogous art, Wikipedia_SDDC teaches:
a software defined data center (Software-defined data center (SDDC) (also: virtual data center (VDC)) is a vision for IT infrastructure that extends virtualization concepts such as abstraction, pooling, and automation to all of the data center’s resources and services to achieve IT as a service) …including:…a software defined (SD) network (The software-defined data center encompasses a variety of concepts and data center infrastructure components, and each component can be provisioned, operated, and managed through an application programming interface (API). The core architectural components that comprise the software-defined data center include the following: Computer virtualization, which is a software implementation of a computer. Software defined networking (SDN), which includes network virtualization, is the process of merging hardware and software resources and networking functionality into a software-based virtual network. Software-defined storage (SDS) which includes storage virtualization (i.e., “shared storage”)); a virtual infrastructure (VI) control plane managing the host cluster, the SD network, and the shared storage (Management and automation software (i.e., “VI control plane”), enabling an administrator to provision, control, and manage all software-defined data center components (i.e., management and automation software controls/manages the SDDC including the cluster, SDN, and SDS));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have simply substituted Wikipedia_SDDC’s software-defined data center including software defined network with management and automation software managing the cluster, SDN, and SDS, with Kitajima’s data center to obtain a predictable result of monitoring states/statuses of a SDDC, to yield a predictable result of a virtualized data center, because 1) Kitajima discloses monitoring states/statuses of traditional data center components including at least a cluster of hosts, a network between hosts, and storage within the data center to determine data center health, but differs from the claimed device because Kitajima’s data center is not a “software-defined” data center, the network between hosts is not a “software-defined” network, and does not contain a “VI control plane” managing the SDN and shared storage, 2) these components are known in the art as cited in Wikipedia_SDDC, and 3) One of ordinary skill in the art could have substituted the SDDC of Wikipedia_SDDC with the traditional data center of Kitajima to achieve the predictable result of extending virtualization concepts to traditional data center resources to deliver “all elements of the infrastructure-networking, storage, CPU, and security…as a service” (Wikipedia_SDDC).

While Wikipedia discloses a SDDC having a VI control plane, the combination of Kitajima and Wikipedia_SDDC does not explicitly disclose:
an orchestration control plane integrated with the virtualization layer and the VI control plane;

However, in analogous art, Alexander teaches:
an orchestration control plane integrated with the virtualization layer and the VI control plane (Column 9, Lines 62-65: Generally, control plane virtual machine 140 implements a portion of the operating system of edge computing system 100 that controls generation of new virtual machines…and start/stop of existing virtual machines (i.e., the control plane virtual machine represents an “integration” of a control plane with a virtual machine, the virtual machine representing a “virtualization layer”). Column 13, Lines 58-60: The control plane virtual machine 140 may be separated into application services 150, core services 152, and low-level services 154. Column 15, Line 67-Column 16, Line 2: Orchestrator 166 may be part of application services 150 that communicate with software and/or devices outside host computing device 101 (i.e., orchestrator 166, representing an “orchestration control plane” is a part of, or integrated with the control plane virtual machine));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Alexander’s teaching of a control plane virtual machine integrated with an orchestrator, with the combination of Kitajima and Wikipedia_SDDC’s teaching of VI control plane that manages aspects of a SDDC, to realize, with a reasonable expectation of success, a system having a VI control plane that manages aspects of a SDDC, as in Wikipedia_SDDC, that is implemented within a control plane virtual machine that integrates an orchestrator, as in Alexander. A person of ordinary skill would have been motivated to make this combination so that a control plane virtual machine may implement the majority of operating system functionality enabling user space of a host kernel to be minimized (Alexander Column 13, Lines 30-47).

Regarding claim 11, it is a product claim comprising limitations similar to those of claim 1. They are therefore rejected for at least the same rationale. Kitajima further teaches the additional limitations of a non-transitory computer readable medium comprising instructions to be executed in a computing device to cause the computing device to carry out a method (Claim 1: A non-transitory computer-readable recording medium storing an advance verification program that causes a computer to execute a process).

Regarding claim 18, it is a system claim comprising limitations similar to those of claim 1. They are therefore rejected for at least the same rationale. Kitajima further teaches the additional limitations of a virtualization management server configured to manage the [data center], the virtualization management server configured to execute an operational health service ([0059] The device management unit 111 (i.e., operational health “service” executed on operation management server 110) measures the state of the respective devices (servers, storages, switches, etc.) included in the data center 120 (i.e., data center is managed by the device management unit)).

Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima, in view of Wikipedia_SDDC, in view of Alexander, as applied to claims 1, and 11 above, and in further view of Yang et al. Patent No.: US 10,191,778 B1 (hereafter Yang), in view of Gruner et al. Pub. No.: US 2019/0173779 A1 (hereafter Gruner).

Regarding claim 2, while Kitajima discloses a virtualization layer executing virtual machines, the combination of Kitajima, Wikipedia_SDDC, and Alexander does not explicitly disclose:
the virtualization layer supports execution of virtual machines (VMs), the VMs including pod VMs, the pod VMs including container engines supporting execution of containers in the pod VMs, and wherein the desired state includes: 
at least one master server of the orchestration control plane executing in at least one of the VMs; 
pod VM controllers executing in the virtualization layer external to the VMs, the pod VM controllers configured as agents of the at least one master server to manage the pod VMs; and at least one storage volume in the shared storage accessible by the VMs.  

	However, in analogous art, Yang teaches:
the virtualization layer supports execution of virtual machines (VMs), the VMs including pod VMs (Column 48, Lines 14-21: The principles discussed herewith can be implemented on top of other software, whether existing or new, and whether proprietary or public (e.g., Kubernetes), that uses or deploys the following entities and processes: nodes/minions (e.g.,…virtual machines (VMs)); pods (including a group of containers, which may be smallest deployable units)), the pod VMs including container engines supporting execution of containers in the pod VMs (Column 47, Lines 36-38: The node 1950 is also known as a worker or minion and is the single machine, or virtual machine where containers are deployed (i.e., VMs supporting execution of pods of containers are considered “pod VMs”)), and wherein the desired state includes…at least one master server of the orchestration control plane executing in at least one of the VMs; pod VM controllers executing in the virtualization layer external to the VMs, the pod VM controllers configured as agents of the at least one master server to manage the pod VMs (Column 47, Lines 3-9: The environment 1900 can be implemented as a master-slave architecture. Stated in another way, the environment can be divided into subcomponents that manage individual nodes (such as the cAdvisor…) and subcomponents that are part of the control plane, such as master 1940 (which, according to various embodiments, is a kubernetes master) (i.e., master and slave are implemented on nodes, which are virtual machines (see above)). Column 46, Line 63-Column 47, Line 2: Container 1920 can include one or more processes 1930 that can be located on the host machine and share resources with other containers 1920. Although not shown, a cAdvisor, for example, is used as an agent to monitor and gather resource usage and performance metrics such as CPU, memory, file, and network usage of containers 1920 on each pod 1910 (i.e., cAdvisor is an agent of a kubernetes master and executes on the host machine (external to the VM))); and 
at least one storage volume in the shared storage accessible by the VMs (Column 2, Lines 28-30: The virtual machines generally share the underlying physical machine resources of the system (i.e., “storage” (see Column 18, Lines 53-57))).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Yang’s teaching of a virtualization layer supporting Pod VMs, pod VM controllers acting as agents of a master node, and storage accessible by the VMs, with the combination of Kitajima, Wikipedia_SDDC, and Alexander’s teaching of a virtualization layer supporting VMs, to realize, with a reasonable expectation of success, a system comprising a virtualization layer supporting VMs, as in Kitajima, which include pod VMs and controllers acting as agents of a master node, with storage accessible by the VMs, as in Yang. A person of ordinary skill in the art would have been motivated to make this combination to provide containers having lower overhead than individual VMs, while performing faster dynamic of change events (Yang, Column 4, Lines 50-57).

	While Wikipedia_SDDC discloses software defined networking, the combination of Kitajima, Wikipedia_SDDC, and Alexander does not explicitly disclose:
a logical network, in SD network, having at least one logical switch coupled to at least one logical gateway, each of the VMs connected to the logical network.

However, in analogous art, Gruner teaches:
a logical network, in SD network, having at least one logical switch coupled to at least one logical gateway, each of the VMs connected to the logical network (Claim 1: A Method for Software Defined Networking in a cyber-physical Network of different technical domains, whereby a) the network (i.e., “logical network”) includes…at least one embedded virtual machine, and a2) a number of network components…a21) the Network Component is one virtual machine of the at least one embedded Virtual Machine, such as a virtual switch, a virtual router, or a virtual gateway (i.e., embedded VM is connected to the network having at least a virtual switch and virtual gateway)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Gruner’s teaching of a software defined network having a network, logical switches and gateways, and a VM connected to the network, with the combination of Kitajima, Wikipedia_SDDC, Alexander, and Yang’s teaching of a software defined network, to realize, with a reasonable expectation of success, a system that comprises a software defined network, as in  Wikipedia_SDDC, which comprises a network, virtual switch, virtual gateway, and VM connected to the network, as in Gruner. A person of ordinary skill would have been motivated to make this combination so that industrial grade communication services can guarantee network resources allocated “end-to-end” (Gruner [0027]).

Regarding claim 12, it comprises limitations similar to those of claim 2, and is therefore rejected for at least the same rationale.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima, in view of Wikipedia_SDDC, in view of Alexander, in view of Yang, in view of Gruner, as applied to claim 2 above, and in further view of Bett et al. Pub. No.: US 2020/0241754 A1 (hereafter Bett).

Regarding claim 3, while Kitajima discloses a virtualization layer, the combination of Kitajima, Wikipedia_SDDC, Alexander, Yang, and Gruner does not explicitly disclose:
image services executing in the virtualization layer external to the VMs;   
a container image registry, accessible by the image services through the logical network, configured to store container images for the pod VMs; and 
a registry service, executing in a virtualization management server of the VI control plane, configured to manage the container image registry.  

However, in analogous art, Bett teaches:
image services executing in the virtualization layer external to the VMs ([0025] Should a data backup workload be deployed onto the cluster (106), an existing data backup container image may be retrieved from the container registry (102) and used as a template for implementing a containerized environment (i.e., a container) wherein a data backup application may execute (i.e., retrieval of an image from the container registry represents an “image service”)…. the container registry (102) may be implemented on one or more servers (not shown). Each server may be a physical server (i.e., residing within a datacenter) or a virtual server (i.e., residing in a cloud computing environment) (i.e., Container register is implemented on a virtual server of the virtualization layer, but is external to virtual machines of cluster 106, illustrated in FIG. 1, such as pod virtual machines described in Yang above));   
a container image registry, accessible by the image services through the logical network, configured to store container images ([0025] The container registry (102) may represent a storage service dedicated to consolidating container images. A container image may represent a foundation snapshot (e.g., a template), for a given workload or application type, from which deployed workloads, sought to be implemented, may be based) for the pod VMs ([0037] Obtain workloads sought for implementation therefrom, implementing obtained workloads through the lifecycle management of one or more job pod sets (i.e., container images are used to execute workloads of job pods, such as the pods of the pod VMs described in Yang above)); and 
a registry service, executing in a virtualization management server of the VI control plane, configured to manage the container image registry ([0047] Figs. 5A and 5B show flowcharts describing a method for processing a backup or restore job request…The various steps outlined below may be performed by a master node (i.e., “management server”) in conjunction with a slave node of a cluster. [0056] Upon receiving the container image request from the container runtime, the container registry identifies the above mentioned base (or template) container image…the container registry may issue a container image response (i.e., master node in conjunction with slave nodes implements a “registry service” that manages identification of container images, and issuance of container image responses, to thereby “manage” the container registry)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bett’s teaching of an image service using a container image registry managed by a master node in conjunction with slave nodes, with the combination of Kitajima, Wikipedia_SDDC, Alexander, Yang, and Gruner’s teaching of pod VMs executing containers, to realize, with a reasonable expectation of success, a system comprising pod containers, as in Yang, that execute container using an image service that retrieves container images from a container registry managed by a registry service, as in Bett. A person of ordinary skill would have been motivated to make this combination to use stored container images as templates for building workloads instead of requiring workloads to be built from scratch.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima, in view of Wikipedia_SDDC, in view of Alexander, as applied to claims 1, and 11 above, and in further view of Anandam et al. Pub. No.: US 2018/0006881 A1 (hereafter Anandam).

Regarding claim 4, while Kitajima discloses determining a configuration status, the combination of Kitajima, Wikipedia_SDDC, and Alexander does not explicitly disclose:
the configuration status is one of a ready status in response to the current configuration matching the desired state, an error status in response to the current configuration not matching the desired state, and a configuring/removing status in response to the current configuration being ephemeral.  

However, in analogous art, Anandam teaches:
the configuration status is one of a ready status in response to the current configuration matching the desired state, an error status in response to the current configuration not matching the desired state, and a configuring/removing status in response to the current configuration being ephemeral ([0014] A visual dashboard of the overall progress may be presented to the datacenter as well as to remote personnel expert in networking. After final validation, the network cluster may be declared built. [0016] The life cycle management system 200 may track each device in the network cluster on a device-by-device basis during the course of installation of the network cluster. The various states of each device will now be described. When the device is in the GraphReady state 202, the device may have been purchased, but it is not yet installed in the datacenter. The system simply knows that the device has been purchased with the intent that it be installed in the new network cluster (i.e., purchased devices with the intent to be installed represents a “desired state” of a network cluster). [0017] If the device passes the InValidation stage 208 by passing the tests 224 (to be described in more detail with respect to FIG. 3), the device is declared production ready and the state is changed to ProductionReady 210 (i.e., when all devices that are intended to be installed in the datacenter are validated, or in other words, when the validated devices match the intended device that are intended to be installed, the entire data center is “production ready” representing an overall “ready state”)…Should the device require repair or replacement 230, the state of the device will change to Device Repair state 214 (i.e., device repair state represents an “error status”, indicating an error in a device that was intended to be validated and ProductionReady. Further, the intermediate steps 204-208 may be considered steps of “configuring”)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Anandam’s teaching of determining an overall progress of a data center based on whether devices intended to be installed in the data center are ready or not, with the combination of Kitajima, Wikipedia_SDDC, and Alexander’s teaching of determining statuses of a SDDC, to realize, with a reasonable expectation of success, a system that monitors a configuration of devices in a data center, as in Kitajima, to determine when the data center is ready for production, or not, as in Anandam. A person of ordinary skill would have been motivated to make this combination so that a lifecycle of a network cluster may be tracked (Anandam [0001]).

Regarding claims 13, and 19, they comprise similar limitations to those of claim 4, and are therefore rejected for at least the same rationale.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima, in view of Wikipedia_SDDC, in view of Alexander, as applied to claims 1, 11, and 18 above, and in further view of Zoller, Chip. “Why Kubernetes on Virtual Machines”. https://neonmirrors.net/post/2020-01/why-k8s-on-vms/. (available 17 January 2020) (hereafter Zoller).

Regarding claim 5, Kitajima further teaches:
the virtualization layer supports execution of virtual machines (VMs), and wherein the step of monitoring the operational status comprises: querying the application management system for status of…the VMs; and aggregating the status…to generate a status for a cluster of the control nodes and the worker nodes ([0097] The VM operating in the server of the data center 120 and attribute information, etc., of a user using the data center 120 are managed by the configuration management unit 112 (i.e., “application management system”). [0059] Furthermore, the device management unit 111 measures the state of a virtual machine (VM) operating in a server (i.e., state of the virtual machines are indicative of the overall state of the configuration management unit) included in the data center…and manages the measured states as actual measurement values (i.e., device management unit 111 aggregates the measured states of each VM operating on servers of the data center)).  

	While Kitajima discloses aggregating statuses of VMs, the combination of Kitajima, Wikipedia_SDDC, and Alexander does not explicitly disclose:
control nodes and worker nodes executing in the VMs;

However, in analogous art, Zoller teaches:
control nodes and worker nodes executing in the VMs (When a node dies, if it’s a physical server, it’s dead until you intervene. That means potentially a big chunk of your resources are gone. If it’s a control plane node, you’re either down or vulnerable. If it’s a worker node and was running pods with persistent storage, it’ll be at least 6 minutes until K8s can reschedule that on another node…On VMs with vSphere, HA can restart that control plane/worker on a surviving host in under a minute (i.e., control nodes and worker nodes are executed on VMs));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Zoller’s teaching of executing control nodes and worker nodes as VMs, with the combination of Kitajima, Wikipedia_SDDC, and Alexander’s teaching of monitoring status of VMs, to realize, with a reasonable expectation of success, a system that monitors the status of VMs, as in Kitajima, that operate as control nodes or worker nodes of a Kubernetes system. A person of ordinary skill would have been motivated to make this combination to reduce downtime in case of node failure.

Regarding claims 14, and 20, they comprise similar limitations to those of claim 5, and are therefore rejected for at least the same rationale.

Claims 6-8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima, in view of Wikipedia_SDDC, in view of Alexander, as applied to claims 1, and 11 above, and in further view of Minehan et al. Pub. No.: US 2021/0026727 A1 (hereafter Minehan).

Regarding claim 6, while Kitajima discloses monitoring components of a datacenter, the combination of Kitajima, Wikipedia_SDDC, and Alexander does not explicitly disclose:
receiving, by the service during the steps of monitoring, messages from the SDDC and the application management system, the messages associated with types including informational, warning, and error types.  

	However, in analogous art, Minehan teaches:
receiving, by the service during the steps of monitoring, messages from the SDDC and the application management system ([0020] The management application (i.e., the “service”) may comprise (i) a device status checker that periodically requests and receives status information from the computing devices, (ii) an environment checker that periodically requests and receives environmental information from one or more environmental sensors), the messages associated with types including informational, warning, and error types ([0015] The environmental sensors may for example include temperature and or humidity sensors. In response to receiving data from these sensors outside a predefined safe range, temperature or humidity warnings may be generated. [0019] This status information for each of the computing devices maybe incorporated into the health report, both individually and in aggregated form. For example, a plurality of status data (e.g., health signals), which may be individually unreliable…may be combined (e.g., triangulated) in order to classify a computing device into a predicted health/state classification. For example, out of safe range environmental data may be combined with other data (e.g., device errors captured, pool data, etc) into an overall health classification for each device (e.g., optimal, sub-optimal, degraded, repeat offender) (i.e., status information messages received by the management application are at least associated with environmental “warnings”, status data representing “information” and device “errors”)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Minehan’s teaching of a datacenter health monitoring application receiving messages associated with information, errors, and warnings, with the combination of Kitajima, Wikipedia_SDDC, and Alexander’s teaching of a management unit that monitors configuration and operational status, to realize, with a reasonable expectation of success, a system that comprises a management unit monitoring configuration and operational status of a data center, as in Kitajima, using messages associated with information, errors, and warnings, as in Minehan. A person of ordinary skill would have been motivated to make this combination to determine a more reliable measure of data center health.

Regarding claim 7, Kitajima further teaches:
the at least one measure of the operational health includes: a first measure comprising the configuration status with respect to the desired state; and a second measure comprising the operational status with respect to the types of the messages ([0152] The output unit 1217 outputs the determination result reported from the SLA determining unit 1216…Furthermore, the output unit 1217 outputs at least one of the state information of the transition source and the state information of the transition destination, included in the state transition information by which the state of the device does not transition from a state of not satisfying the SLA to a state of satisfying the SLA, even by applying the present policy rule (i.e., device state information includes states, or statuses, the devices and the virtual machines)).  

Regarding claim 8, Kitajima further teaches:
the at least one measure of the operational health includes a combined measure of the configuration status and the operational status with respect to the types of the messages ([0063] The advance verification unit 113_2 determines whether the data center 120 will operate normally and outputs the determination result (i.e., the determination result represents a “combined measure” since it is based on both the device states and VM states), based on policy information stored in the policy information storage unit 115, at the timing when the data center 120 is about to start operating. The determination of whether the data center 120 will normally operate is performed by determining whether the state of the device, which has fallen into a state of not satisfying the SLA because an event has occurred, will transition to a state of satisfying the SLA, by applying a policy rule (by complying with the SLA)).  

Regarding claims 15-17, they comprise limitations similar to those of claims 6-8 respectively, and are therefore rejected for at least the same rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima, in view of Wikipedia_SDDC, in view of Alexander, as applied to claim 1 above, and in further view of Minehan, in view of Harland et al. Patent No.: US 10,938,782 B1 (hereafter Harland).

Regarding claim 9, while Kitajima teaches monitoring a configuration of a data center, the combination of Kitajima, Wikipedia_SDDC, and Alexander does not explicitly disclose:
the step of monitoring the current configuration comprises: receiving, at the service, from at least one additional service…status of at least one of the host cluster, one or more of the hosts, the SD network, and the shared storage;

However, in analogous art, Minehan teaches:
the step of monitoring the current configuration comprises: receiving, at the service, from at least one additional service…status of at least one of the host cluster, one or more of the hosts, the SD network, and the shared storage ([0020] The management application (i.e., the “service”) may comprise (i) a device status checker that periodically requests and receives status information from the computing devices, (ii) an environment checker that periodically requests and receives environmental information from one or more environmental sensors (i.e., device status checker and environment checker represent “additional services” that report status and environmental information of “hosts”)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Minehan’s teaching of a datacenter health monitoring application receiving messages from additional services, with the combination of Kitajima, Wikipedia_SDDC, and Alexander’s teaching of a management unit that monitors configuration and operational status, to realize, with a reasonable expectation of success, a system that comprises a management unit monitoring configuration and operational status of a data center, as in Kitajima, based on messages of status from additional services, as in Minehan. A person of ordinary skill would have been motivated to make this combination to determine a more reliable measure of data center health.

While Minehan discloses monitoring a current configuration by receiving status information from additional services at a management application, the combination of Kitajima, Wikipedia_SDDC, and Alexander does not explicitly disclose:
the step of monitoring the current configuration comprises: receiving…from at least one additional service executing in the VI control plane, status of at least one of the host cluster, one or more of the hosts, the SD network, and the shared storage

However, in analogous art, Harland teaches:
the step of monitoring the current configuration comprises: receiving, at the service, from at least one additional service executing in the VI control plane, status of at least one of the host cluster, one or more of the hosts, the SD network, and the shared storage (Column 4, Lines 51-55: The host monitoring component 116 (i.e., “another service”) in the control plane 108 can communicate periodically with each host manager 128 for monitored instances 134, such as by sending a specific request or by monitoring heartbeats from the host managers, to determine a status of each host).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Harland’s teaching of a monitoring component in the control plane that monitors status of hosts, with the combination of Kitajima, Wikipedia_SDDC, Alexander, and Minehan’s teaching of a management application making a determination of datacenter health based on monitored component information from an additional service, to realize, with a reasonable expectation of success, a system comprising a management application that makes a determination of datacenter health based on  status information from additional monitoring services, as in Minehan, that execute within a control plane, as in Harland. A person of ordinary skill in the art would have been motivated to make this combination to advantageously provide a customer with increased reliability and fault tolerance (Harland Column 3, Lines 54-56). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima, in view of Wikipedia_SDDC, in view of Alexander, as applied to claim 1 above, and in further view of Harland, in view of Duda et al. Pub. No.: US 2020/0106676 A1 (hereafter Duda).

Regarding claim 10, while Kitajima teaches monitoring a configuration of a data center, the combination of Kitajima, Wikipedia_SDDC, and Alexander does not explicitly disclose:
the step of monitoring the current configuration comprises: receiving, at the service, from at least one additional service executing in the VI control plane, status of the at least one additional service.  

	However, in analogous art, Harland teaches:
at least one additional service executing in the VI control plane (Column 4, Lines 51-55: The host monitoring component 116 (i.e., “another service”) in the control plane 108 can communicate periodically with each host manager 128 for monitored instances 134, such as by sending a specific request or by monitoring heartbeats from the host managers, to determine a status of each host);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Harland’s teaching of a monitoring component in the control plane that monitors status of hosts, with the combination of Kitajima, Wikipedia_SDDC, Alexander, and Minehan’s teaching of a management application making a determination of datacenter health based on monitored component information from an additional service, to realize, with a reasonable expectation of success, a system comprising a management application that makes a determination of datacenter health based on  status information from additional monitoring services, as in Minehan, that execute within a control plane, as in Harland. A person of ordinary skill in the art would have been motivated to make this combination to advantageously provide a customer with increased reliability and fault tolerance (Harland Column 3, Lines 54-56). 

While Harland discloses an additional service executing on a control plane, the combination of Kitajima, Wikipedia_SDDC, Alexander, and Harland does not explicitly disclose:
the step of monitoring the current configuration comprises: receiving, at the service, from at least one additional service executing in the VI control plane, status of the at least one additional service;

	However, in analogous art, Duda teaches:
the step of monitoring the current configuration comprises: receiving, at the service, from at least one additional service executing in the VI control plane, status of the at least one additional service ([0084] If the state of the control plane for Network Device A is the same as the state of the control plane obtained during the simulation, then Network Device A may be determined to operating as expected (i.e., in the same manner as simulated) and the process proceeds to step 404. Alternatively, if the state of the control plane for Network Device A is not the same as the state of the control plane obtained during the simulation, then Network Device A may be determined to not be operating as expected (i.e., not in the same manner as simulated); however, in this scenario, the process proceeds to step 404 to perform additional monitoring to determine when the control plane state of Network Device A corresponds to the state of the control plane at ST1 (i.e., monitoring process, or service, monitors the status of a control plane of a network device. Since Harland’s control plane comprises a host monitoring component, monitoring the status of the control plane is indicative of the status of the host monitoring component)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Duda’s teaching of monitoring a control plane, with the combination of Kitajima, Wikipedia_SDDC, Alexander, and Harland’s teaching of an additional service in a control plane, to realize, with a reasonable expectation of success, a system comprising a monitoring component executing within a control plane, as in Harland, which reports control plane state indicative of the components of the control plane, as in Duda. A person of ordinary skill would have been motivated to make this combination to simplify network configuration and management (Duda [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong et al. Patent No.: US 9,418,455 B1 discloses determining a graphical representation of the health of a virtual datacenter over a period of time.
	Kruglick Pub. No.: US 2015/0347286 A1 discloses capturing a snapshot of state information to a table of test targets to determine a state for a test suite at a destination datacenter.
	Liu et al. Patent No.: US 10,528,367 B1 discloses a master manager that monitors the health of a container orchestration/Kubernetes master.
	Hussain et al. Patent No.: US 10,778,539 B1 discloses resolving datacenter configuration drift by comparing a baseline snapshot of computing resources based on an original infrastructure template, with a current configuration to identify a drift, or change in configuration.
	“Pod overview”. https://kubernetes.io/docs/concepts/workloads/pods/. Accessible 3 June 2019 describes pods as the basic building block of Kubernetes, where a pod may run multiple containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Examiner, Art Unit 2195